Title: From Benjamin Franklin to [Georgiana Shipley], [after 3 February 1781]
From: Franklin, Benjamin
To: Hare-Naylor, Georgiana Shipley


[after February 3, 1781]
 … must now be near its End, as I have compleated my 75th Year. I could wish to see my dear Friends of your Family once more before I withdraw, but I see no Prospect of enjoying that Felicity. Let me at least have that of hearing from you a little oftner.
I do not understand the Coldness you mention of the Nights in the Desart. I never before heard of such an Observation. If you have learnt what was the Degree of Cold, and how it was observed, and what Difference between the Night and the Day, you will oblige me in communicating it. I like to see that you retain a Taste for Philosophical Enquiries.

I recd also your very kind Letter by a Made. Sherbinin with whom and the Princess her Mother I am much pleased; tho’ I have not seen them so often as I wish’d, living as I do out of Paris.
I am glad to hear that you all pass’d the Summer so agreably in Wales, & I felicit you, as the French say, on the Increase of your Brother’s Family.
Accept my Thanks for your Friendly Verses, and good Wishes. How many Talents you Possess! Painting, Poetry, Languages, &c. &c. all valuable, but your good Heart is worth the whole.
Your mention of the Summer House, brings fresh to my Mind all the Pleasure I enjoy’d in the sweet Retreat at Twyford, the Hours of agreable and instructive Conversation with the amiable Family at Table, with its Father alone; the delightful Walks in the Garden & neighbouring Grounds: Pleasures past & gone forever! Since I have had your Fathers Picture I am grown more covetous of the rest; every time I look at your second Drawing, I have regretted that you had not given to your Juno the Face of Anna Maria, to Venus that of Emily or Betsey; and to Cupid that of Emily’s Child as it would have cost you but little more Trouble. I must however beg that you will make me up a compleat Set of your little Profiles which are more easily done. You formerly obliged me with that of the Father; an excellent one. Let me also have that of the good Mother, and of all the Children. It will help me to fancy myself among you, and to enjoy more perfectly in Idea the Pleasure of your Society. My little Fellow-Traveller, the sprightly Kitty, with whose sensible Prattle I was so much entertained, why does not she write to me? If Paris affords any thing that any of you wish to have, mention it. You will oblige me. It affords everything but Peace! Ah! when shall we again enjoy that Blessing!
Next to seeing our Friends, is the Pleasure of hearing from them, and learning how they live. Your Accounts of your Journies & how you pass your Summers, please me much. I flatter myself you will like to know something of the same kind relating to me. I inhabit a clean well-built Village situate on a Hill, in a fine Air, with a beautiful Prospect, about 2 Miles from …
